DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Amendment filed January 27, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1-4, 6, 10, 19-28 are pending. Claims 1, 19 and 24 are amended. Claims 5, 7-9 and 11-18 are canceled.

Allowable Subject Matter
Claims 1-4, 6, 10, 19-28 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the recited structure and circuit portion are comprised in a pixel wherein the driver circuit portion is configured to operate a first current between a first terminal and the second terminal of the first transistor and to feed the first current to display element when a first potential corresponding to the second image data is applied to the gate of the first transistor and the threshold voltage correction circuit portion is configured to correct a threshold voltage of the first transistor by applying a second potential to the back gate of the first transistor as set forth in independent claim 1, the recited structure and circuit portion are comprised in a pixel wherein one of a source and a drain of the first transistor 
	Dependent claims 2-4, 6, 10, 20-23 and 25-28 being further limiting to the independent claims 1, 19 and 24 are also allowed. 
	The closet prior art, Lee et al., US Patent Application Publication No 2015/0294625 teaches  a display unit including a plurality of pixels and data voltage corresponding to the second gray level may cause an anode voltage of the organic light-emitting diode to be lower than a threshold voltage of the driving transistor. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THUY N PARDO/Primary Examiner, Art Unit 2691